             Case 2:20-cv-00085-RSL Document 9 Filed 07/07/20 Page 1 of 2



 1                                                                   Hon. Robert S. Lasnik
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                        NO. 2:20-cv-00085-RSL

10                          Plaintiff,
            v.                                        Stipulated Motion and Order to
11                                                    Stay

12   SHAUNA SNYDER aka
     SHAUNA SNYDER-MONROE,
13
                            Defendant.
14
15         Plaintiff United States of America and Defendant Shauna Snyder (Ms.
16   Snyder) stipulate and jointly move under Local Civil Rule 10(g) to stay this
17
     student loan collection action through September 30, 2020. Due to the
18
     COVID-19 pandemic’s economic effects, the U.S. Department of Education
19
20   has suspended certain student loan debt collection activities through

21   September 30, 2020. See https://studentaid.gov/announcements-
22   events/coronavirus (last visited Jul. 6, 2020). The Department of Justice has
23
     likewise suspended certain collection actions for defaulted student loans
24
     through September 30, 2020. See
25
26   https://www.justice.gov/jmd/page/file/1288251/download (last visited Jul.

27   6, 2020).
28


                                                                       UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO STAY - 1                            700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                            SEATTLE, WA 98101
                                                                               PHONE: 206-553-7970
             Case 2:20-cv-00085-RSL Document 9 Filed 07/07/20 Page 2 of 2



 1         Consistent with those policies, the parties stipulate that this case shall
 2
     be stayed through September 30, 2020. The Court has not yet set a trial date
 3
     or any other deadlines that would need to be reset as a result of such a stay.
 4
     During the stay, the parties anticipate ongoing settlement discussions. If the
 5
 6   parties reach a settlement, they will jointly move to lift the stay to allow entry

 7   of an appropriate order under the terms of the settlement agreement.
 8
           DATED this 6th day of July 2020.
 9
                                                         Respectfully submitted,
10
     s/ Latife H. Neu                                    BRIAN T. MORAN
11
     LATIFE H. NEU, WSBA #33144                          United States Attorney
12   1825 NW 65th Street
     Seattle, Washington 98117                           s/ Kyle A. Forsyth
13   Phone: 206-297-6349                                 KYLE A. FORSYTH, WSBA #34609
     latife@neulegal.com                                 Assistant United States Attorney
14
                                                         United States Attorney’s Office
15                                                       700 Stewart Street, Suite 5220
                                                         Seattle, Washington 98101-1271
16                                                       Phone: (206) 553-7970
                                                         Fax: (206) 553-4067
17
                                                         E-mail: Kyle.Forsyth@usdoj.gov
18
19   IT IS SO ORDERED.
20
           Dated this 7th day of July, 2020.
21
22                                                    A
                                                      Hon. Robert S. Lasnik
23                                                    United States District Court
24
25
26
27
28


                                                                           UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO STAY - 2                                700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                                SEATTLE, WA 98101
                                                                                   PHONE: 206-553-7970
